UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-18412 YTB International, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2181181 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1901 East Edwardsville Road, Wood River, IL62095 (Address of principal executive offices)(Zip Code) (618) 655-9477 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of November 1, 2010, there were 80,843,549 shares of the registrant’s Class A Common Stock, $0.001 par value, outstanding and 33,777,143 shares of the registrant’s Class B Common Stock, $0.001 par value, outstanding.* * Excludes 914,516 restricted shares of Class A Common Stock and 1,829,032 restricted shares of Class B Common Stock that have been granted but are being held in escrow, as they have not yet vested and are therefore not treated as outstanding. 1 YTB INTERNATIONAL, INC. Index to Quarterly Report on Form 10-Q Three and nine months ended September 30, 2010 PART I FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets - September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) - Three months ended September 30, 2010 and 2009 4 Condensed Consolidated Statements of Operations (Unaudited) - Nine months ended September 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows (Unaudited) - Nine months ended September 30, 2010 and 2009 6 Notes To Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 36 Item 4. Controls and Procedures. 36 PART II OTHER INFORMATION Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 37 Item 4. [Removed and Reserved.] 37 Item 5. Other Information. 37 Item 6. Exhibits. 37 Signatures 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. YTB INTERNATIONAL, INC. Condensed Consolidated Balance Sheets In thousands, except share and per share data (Unaudited) September 30, 2010 December 31, 2009 ASSETS Current assets: Cash $ $ Restricted cash Short-term investments 28 28 Accounts receivable (less allowance for doubtful accounts of $0 in 2010 and $110 in 2009) Notes receivable Inventory, net Prepaid marketing commissions and advances Other prepaid expenses and current assets, net Total current assets Assets held for sale Property and equipment, net Goodwill Other assets 8 49 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current liabilities: Accounts payable $ $ Accrued commissions Other accrued expenses Deferred revenue Short-term debt Other current liabilities Total current liabilities Other long-term liabilities: Other income tax liabilities Accrued severance Total other long-term liabilities TOTAL LIABILITIES Commitments and Contingencies (Note 16) STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, 5,000,000 authorized, none issued and outstanding at September 30, 2010 and December 31, 2009 - - Class A Common stock, $.001 par value, 300,000,000 shares authorized; 80,751,382 and 76,185,988 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 81 76 Class B Common Stock, $.001 par value, 100,000,000 shares authorized; 33,869,310 and 33,613,412 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively; convertible into Class A shares on a one-for-one basis 34 34 Additional paid-in capital Accumulated other comprehensive loss 12 10 Accumulated deficit ) ) Treasury stock, at cost, 25,404 shares at September 30, 2010 and December 31, 2009 ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 YTB INTERNATIONAL, INC. Condensed Consolidated Statements of Operations (Unaudited) Three months ended September 30, In thousands, except share and per share data NET REVENUES Marketing site sales and monthly fees $ $ Product sales and commissions Other 33 45 Total net revenues OPERATING EXPENSES Marketing commissions Product cost and commissions Depreciation and amortization General and administrative Total operating expenses OPERATING (LOSS) INCOME ) OTHER INCOME (EXPENSE) Interest and dividend income 13 55 Interest expense ) ) Foreign currency translation gain (loss) 2 ) Total other (expense) income ) 11 (LOSS) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAX PROVISION (BENEFIT) ) INCOME TAX PROVISION (BENEFIT) 25 ) (LOSS) INCOME FROM CONTINUING OPERATIONS ) LOSS FROM DISCONTINUED OPERATIONS (NET OF TAX) ) ) NET (LOSS) INCOME $ ) $ NET (LOSS) INCOME PER SHARE: Weighted average shares outstanding - basic and diluted for Class A and Class B shares (Loss) income per share from continuing operations - basic and diluted* $ ) $ Loss per share from discontinued operations - basic and diluted* $ ) $ ) Net (loss) income per share - basic and diluted* $ ) $ *Amounts for Class A and Class B shares are the same under the two-class method. See accompanying notes to unaudited condensed consolidated financial statements. 4 YTB INTERNATIONAL, INC. Condensed Consolidated Statements of Operations (Unaudited) Nine months ended September 30, In thousands, except share and per share data NET REVENUES Marketing site sales and monthly fees $ $ Product sales and commissions Other 98 Total net revenues OPERATING EXPENSES Marketing commissions Product cost and commissions Depreciation and amortization General and administrative Total operating expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest and dividend income 84 Interest expense ) ) Foreign currency translation (loss) gain (3 ) 1 Total other (expense) income ) 49 LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAX PROVISION (BENEFIT) ) ) INCOME TAX PROVISION (BENEFIT) 78 ) LOSS FROM CONTINUING OPERATIONS ) ) LOSS FROM DISCONTINUED OPERATIONS (NET OF TAX) ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE: Weighted average shares outstanding - basic and diluted for Class A and Class B shares Loss per share from continuing operations - basic and diluted* $ ) $ ) Loss per share from discontinued operations - basic and diluted* $ ) $ ) Net loss per share - basic and diluted* $ ) $ ) *Amounts for Class A and Class B shares are the same under the two-class method. See accompanying notes to unaudited condensed consolidated financial statements. 5 YTB INTERNATIONAL, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, In thousands CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Provision for/write-off of uncollectible notes and advances 19 (Gain) loss on disposal of property and equipment (2 ) 40 Loss from disposal of discontinued operations, net of tax 17 Reserve against inventory 12 Reserve against earnest money deposit - 10 Amortization of debt issue costs 49 - Interest income on notes receivable - ) Provision for uncollectible interest on notes receivable - 46 Bad debt provision reversal ) - Amortization of restricted stock 70 Stock option expense Compensation credit ) ) Change in operating assets and liabilities: Restricted cash-collateral provided by (used as) reserves for credit card processing ) Accounts receivable, net ) Notes receivable ) 92 Inventory ) Prepaid marketing commissions and advances ) Other prepaid expenses and current assets ) ) Other assets 41 26 Accounts payable ) ) Accrued commissions ) ) Other accrued expenses ) ) Other current liabilities 45 ) Deferred revenue ) ) Other income tax liabilities (7 ) 9 Other liabilities - (2
